By the court.

It is a common practice to recommit cases to referees upon the discovery of new evidence, which is, in the opinion of the referees, material. But there is no case within our recollection, in which the court has interfered, where the parties have agreed to have the report made known at the time of the hearing, and to abide the decision. In such a case the decision of the referees is made conclusive by the agreement of the parties, and ought not to be disturbed by any interference of this court.
When the parties choose to depart from the common course of proceedings in such submissions, they render the common rules by which we govern ourselves inappli*391cable. If the plaintiff' cannot rebut the evidence, which goes to prove his agreement to have the award made known and settled at the time of the hearing, we cannot interfere.
We think, that in such a case it would be a very unsafe course to recommit a cause, on the ground that evidence had been found that might change the decision.

Report accepted.